                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD F. BOONE,

                       Plaintiff,

       v.                                                             CIVIL ACTION
                                                                       NO. 16-6175
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                         ORDER

       AND NOW, this 10th day of September, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review, Defendant’s Response

thereto, and Plaintiff’s reply, as well as the record therein, and after review of the Report

and Recommendation of United States Magistrate Judge Henry S. Perkin, and after no

objections being filed, it is hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Plaintiff’s Request for Review of the decision of the Commissioner of the

            Social Security Administration is GRANTED in part;

       3. This case is REMANDED to the Commissioner pursuant to the fourth

            sentence of 42 U.S.C. § 405(g), and in accordance with the Report and

            Recommendation; and

       4. The Clerk of Court shall close this matter.



                                                       BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                                       Jeffrey L. Schmehl, J.
